
	
		I
		111th CONGRESS
		1st Session
		H. R. 2370
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mrs. Maloney (for
			 herself and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require the disclosure of certain information by persons conducting phone banks
		  during campaigns for election for Federal office, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voters’ Right to Know Act of
			 2009.
		2.Disclosure of
			 information by persons conducting phone banks during Federal election
			 campaigns
			(a)Application of
			 advertising disclaimer rulesSection 318(a) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441d(a)) is amended in the matter preceding paragraph (1) by
			 inserting after section 304(f)(3)) the following: or any
			 communication through a Federal election phone bank described in subsection
			 (e),.
			(b)Federal election
			 phone bank describedSection 318 of such Act (2 U.S.C. 441d) is
			 amended by adding at the end the following new subsection:
				
					(e)Federal election
				phone banks
						(1)Additional
				disclosure requirementsIn addition to any information required
				to be disclosed under this section or otherwise reported under this Act, each
				person who conducts a Federal election phone bank shall report to the
				Commission the following information:
							(A)The total cost of
				conducting the phone bank.
							(B)All sources of
				funds used to conduct the phone bank (other than any contribution for which
				information is otherwise required to be reported under this Act).
							(C)The total number
				of households contacted.
							(D)A copy of the
				questions asked or information provided to respondents.
							(2)DefinitionExcept
				as provided in paragraph (3), in this section, a Federal election phone
				bank means a project under which an aggregate number of not fewer than
				1,500 households are contacted by telephone during the 25-day period which ends
				on the date of an election for Federal office and—
							(A)are asked to state
				a preference in the election or to state the likelihood of their support of any
				candidate;
							(B)are asked to make
				a contribution or expenditure with respect to the election;
							(C)are provided with
				information expressly advocating the election or defeat of a clearly identified
				candidate for such office; or
							(D)are provided with
				any information regarding a clearly identified candidate for such
				office.
							(3)Exception for
				projects conducted by general mediaA Federal election phone bank
				does not include any project conducted through the facilities of any
				broadcasting station, newspaper, magazine, or other periodical publication,
				unless such facilities are owned or controlled by any political party,
				political committee, or
				candidate.
						.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after the expiration
			 of the 180-day period which begins on the date of the enactment of this
			 Act.
		
